Citation Nr: 1724469	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-15 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right shoulder disorder, to include as secondary to service-connected cervical spine disorder.  


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1979 to December 1979, with additional service in the National Guard.  He was honorably discharged.  

A hearing was scheduled for October 24, 2013, but the Veteran did not appear and did not provide any explanation for his absence.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claim.  38 C.F.R. § 20.704(d) (2016).  

In January 2016, the Board remanded the Veteran's claim to obtain a medical examination.  It has done so and has issued a supplemental statement of the case in response to the information obtained.  The Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDING OF FACT

The weight of the evidence is against a finding of a nexus between any in-service event and the Veteran's right shoulder disorder, on a direct basis or as secondary to service-connected cervical spine disorder.


CONCLUSION OF LAW

The criteria for service connection for right shoulder disorder, on a direct basis or as secondary to service-connected cervical spine disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated August 2010, the Veteran was informed of the evidence and information necessary to substantiate the service connection claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998).  An increase in severity of a nonservice-connected disease or injury shall not be service-connected if it is due to the natural progression of the nonservice-connected condition.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

In a February 2016 VA medical opinion, the examiner opined that the Veteran's right shoulder disorder was less likely than not incurred in or caused by service.  Her rationale was that there were no in-service complaints of a right shoulder disorder and that there was no evidence of complaints until 2005 (the Board notes that this is consistent with the Veteran's original claim in 2010, at which time he did not indicate that his should problems began during active service.  The examiner also opined that the right shoulder disorder was less likely than not proximately due to or the result of the Veteran's service-connected cervical spine disorder because there is no evidence in the medical literature that a cervical strain can cause degenerative changes at the shoulder joint with impingement.  As relevant to direct and secondary service connection, the examiner also opined that the Veteran's right shoulder disorder is "part and parcel" of the Veteran's nonservice-connected right posterolateral osteophyte of the C5-C6 vertebrae.  

Moreover, with respect to the issue of aggravation, the examiner went on to state that there is evidence of bilateral rating shoulder pain that is due to the nonservice-connected osteophytosis and fusion surgery.  The examiner further stated that the Veteran's bilateral arthritis was causing his tendonitis and calcifications, which was a condition with self-pathogenesis and not related to the Veteran's service-connected cervical strain.  Therefore, the examiner concluded that it was less likely as not that the nonservice-connected shoulder condition was due to the service-connected neck condition.  The examiner further explained that the current findings and limitations were what you would expect to find for the Veteran's currently diagnosed shoulder condition.

These medical opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).

In reaching this decision, the Board has considered the Veteran's lay statements, including a January 2014 statement describing his pain and economic hardships and a December 2012 statement describing his continuing illness.  Unfortunately, there can be no service connection without a medical nexus opinion in this case because a right shoulder disorder is not the type of disability that a lay person can diagnose or opine as to likely etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Accordingly, because the evidence preponderates against the claim of service connection for right shoulder disorder, to include as secondary to service-connected cervical spine disorder, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for right shoulder disorder, to include as secondary to service-connected cervical spine disorder.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


